Citation Nr: 1447754	
Decision Date: 10/28/14    Archive Date: 11/05/14

DOCKET NO.  12-15 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to service connection for ischemic heart disease (IHD), to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1965 to March 1967.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.

In August 2012, the Veteran testified before the undersigned Veterans' Law Judge (VLJ) via videoconference.  A copy of the hearing transcript is of record and has been reviewed.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

In a March 2011 IHD disability benefits questionnaire (DBQ), the Veteran's private doctor, J. H., noted that the Veteran had IHD.  The Board notes that no findings or medical rationale were given in support of this diagnosis.  In an April 2011 Compensation and Pension (C&P) Memorandum, a VA physician wrote that after reviewing the Veteran's entire VA claims folder, it was less likely than not that the Veteran had been diagnosed with coronary artery disease (CAD)/IHD, using empirical testing methods.  The doctor wrote that multiple tests had failed to reveal signs of clinically significant cardiac ischemic disease.  However, this opinion never addressed the March 2011 IHD DBQ that found the Veteran had IHD, a March 2006 private treatment record indicating that anterior wall thinning may represent an old MI and a March 2007 private treatment record indicating that the Veteran had congestive heart failure presumably from CAD with negative nuclear scans.  

In a claim for service connection, VA's duty to assist the Veteran includes providing a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent/recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability; but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2014).  Here, there is competent conflicting evidence of a current disability.  Thus, a new VA examination is necessary to reconcile these diagnoses.

Accordingly, the case is REMANDED for the following actions:

1. Obtain copies of the complete updated VA clinical and private records of all evaluations and treatment the Veteran received for his heart conditions.  All requests for records and responses must be associated with the claims folder.

2. After the above has been completed, schedule the Veteran for an examination to determine if he is diagnosed with a heart condition, to include IHD.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file must be made available to the examiner, and the examiner must specify in the examination report that the claims file has been reviewed.  The examiner is requested to specifically address the March 2011 IHD DBQ questionnaire that noted that the Veteran had IHD, the March 2006 private treatment record indicating that anterior wall thinning may represent an old MI and a March 2007 private treatment record indicating that the Veteran had congestive heart failure presumably from CAD with negative nuclear scans.

The examiner is requested to opine whether it is at least as likely as not (a 50 percent probability or more) that the Veteran has IHD, including CAD or status post MI.

3. A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and he must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner. The report prepared must be typed.  

4. Thereafter, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied in any respect, the Appellant and her representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



